Dismissed and Memorandum Opinion filed November 20, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00647-CV

                         DENISE YVETTE POPE, Appellant

                                            V.

    CYNTHIA LEONA SMITH AND DENRICK TYRONNE POPE, Appellees


                       On Appeal from the 306th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 12-FD-0106


                  MEMORANDUM                         OPINION


      This is an appeal from a judgment signed June 7, 2012. The clerk’s record was
filed July 31, 2012. The reporter’s record was filed July 20, 2012. No brief was filed.

      On September 25, 2012, this court issued an order stating that unless appellant
submitted a brief on or before October 25, 2012, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                          2